Name: Regulation (EEC) No 375/75 of the Commission of 14 February 1975 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 75 Official Journal of the European Communities No L 41 /21 REGULATION (EEC) No 375/75 OF THE COMMISSION of 14 February 1975 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2745/72 (2), and in particular Article 16(4) thereof ; Whereas Commission Regulation (EEC) No 1203/73 (3 ) of 4 May 1973 , as last amended by Regula ­ tion (EEC) No 1 697/74 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegetables ; Whereas it is necessary to revise the conversion factors for certain varieties of peach as a result of the trend in prices in Community representative markets in recent seasons ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex III to Regulation (EEC) No 1203/73 , the table headed 'Peaches, "Variety" Conversion factor' is amended as follows : The conversion factor of 1-15 in the first line under the headings 'June' and 'July' is in each case replaced by a conversion factor of 1-10 . Article 2 This Regulation shall apply from 1 June 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 291 , 28 . 12 . 1972, p . 147 . (3 ) OJ No L 123, 10 . 5 . 1973 , p. 1 . (4 ) OJ No L 179, 2 . 7 . 1974, p. 7 .